MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       Nov 20 2015, 7:47 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
G. Allen Lidy                                           Gregory F. Zoeller
Mooresville, Indiana                                    Attorney General of Indiana

                                                        Ellen H. Meilaender
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Larry J. Truesdale,                                     November 20, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        60A01-1503-CR-104
        v.                                              Appeal from the Owen Circuit
                                                        Court
State of Indiana,                                       The Honorable Lori Thatcher
Appellee-Plaintiff                                      Quillen, Judge
                                                        Trial Court Cause No.
                                                        60C01-1205-FB-331



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 60A01-1503-CR-104 | November 20, 2015     Page 1 of 19
                                            Case Summary
[1]   Larry J. Truesdale (“Truesdale”) appeals his convictions for two counts of

      Sexual Misconduct with a Minor, as Class B felonies;1 one count of Sexual

      Misconduct with a Minor, as a Class C felony;2 and three counts of Child

      Seduction, as Class D felonies;3 for sexual contact he had with his stepdaughter,

      L.C., during her teenage years. We affirm.



                                                      Issues
[2]   Truesdale presents three issues for our review, which we restate as:

                 I.        Whether the trial court properly excluded evidence that
                           the victim purportedly made a prior false accusation of
                           sexual abuse;


                 II.       Whether the trial court abused its discretion in admitting
                           Truesdale’s statement to his wife that he had sexual
                           contact with the victim; and




      1
       Ind. Code § 35-42-4-9(a)(1). Effective July 1, 2014, this offense is now a Level 4 felony. Throughout this
      opinion, we refer to the versions of the statutes in effect at the time of Truesdale’s offenses.
      2
          I.C. § 35-42-4-9(b)(1).
      3
       I.C. § 35-42-4-7(h). The State charged Truesdale with committing this offense between October 2008 and
      October 2010. The statute was amended in 2009 and the substantive offense of which Truesdale was
      convicted was moved to Subsection (k). See I.C. § 35-42-4-7(k) (Supp. 2009).

      Court of Appeals of Indiana | Memorandum Decision 60A01-1503-CR-104 | November 20, 2015          Page 2 of 19
               III.     Whether the trial court abused its discretion in admitting
                        improper vouching testimony by a trained forensic child
                        interviewer.4


                              Facts and Procedural History
[3]   Truesdale was born in 1969. L.C. was born in 1992. Truesdale began dating

      L.C.’s mother, Anna, when L.C. was a baby. Truesdale and Anna

      subsequently married, and the couple lived with L.C., the couple’s two

      children, and Truesdale’s daughter from a previous relationship, in a four

      bedroom home in Owen County.


[4]   When L.C. was approximately twelve or thirteen years old, Truesdale kissed

      L.C. on the mouth and fondled her breasts and genitals while L.C. was sitting

      with him in a rocking chair in the family home. Thereafter, Truesdale began

      having sexual contact with L.C. on an almost daily basis. Truesdale would

      masturbate while kissing and fondling L.C.’s body. He also had L.C. touch his

      penis until he ejaculated. When L.C. was fourteen or fifteen years old,

      Truesdale began regularly engaging in oral sex with L.C. Truesdale would

      place his mouth on L.C.’s genitals, have L.C. place her mouth on his penis, and

      sometimes engaged in these acts simultaneously. Truesdale told L.C. not to tell

      anyone about the sexual contact because “no one would believe [her]” and “if it




      4
        Truesdale also raises a fourth issue: whether the trial court’s evidentiary rulings cumulatively worked to
      deny him a fair trial. Truesdale presents no argument or citations to support this argument; consequently, it
      is waived. See Ind. Appellate Rule 46(A)(8). In any case, because we find only harmless error on one issue,
      we need not address the cumulative effect of the alleged errors.

      Court of Appeals of Indiana | Memorandum Decision 60A01-1503-CR-104 | November 20, 2015           Page 3 of 19
      came out, [they] would both go down and everyone would hate [them].” (Tr.

      146.) L.C. was afraid to disclose the abuse.


[5]   The contact often began under the guise of L.C. giving Truesdale a back or leg

      massage, which then escalated to sexual activity. At one point the massages

      occurred in the master bedroom with the door shut. After Anna discovered the

      bedroom door locked while Truesdale and L.C. were alone inside, Anna

      insisted that the door remain open because “I don’t think it’s proper for a – a

      father and daughter . . . to be behind closed doors.” (Tr. 244.). During L.C.’s

      teenage years, Anna also observed Truesdale going into the bathroom while

      L.C. was bathing. Anna instructed Truesdale to stop. On another occasion,

      Anna walked into L.C.’s bedroom and discovered L.C. lying on the bed and

      Truesdale kissing L.C.’s stomach. L.C.’s pants were pulled down exposing

      some pubic hair. Because Anna immediately felt “[t]he whole situation was

      wrong” and “inappropriate” (Tr. 231) and “didn’t look right” (Tr. 232), she

      confronted Truesdale and L.C., both of whom denied sexual activity was

      occurring. Afterwards, Anna regularly asked L.C. if anything sexual was

      happening with Truesdale, but L.C. always denied it.


[6]   Other family members also were troubled by Truesdale’s behavior toward L.C.

      L.C.’s maternal grandmother, Mary Hefley (“Hefley”), was concerned that

      Truesdale treated L.C. – who he called “his little Anna” (Tr. 296) – “more like

      a wife.” (Tr. 297.) Both Hefley and L.C.’s maternal aunt, Kimmy, each asked

      L.C. if Truesdale had an inappropriate relationship with her. L.C. denied it

      both times.

      Court of Appeals of Indiana | Memorandum Decision 60A01-1503-CR-104 | November 20, 2015   Page 4 of 19
[7]   The sexual fondling and oral sex continued after L.C. turned eighteen in late

      2010, but stopped by April 2011. After L.C. graduated from high school in

      June 2011, she moved to live with her father, Steve, and stepmother, Dawn. In

      January 2012, when L.C. was nineteen years old, she disclosed the sexual abuse

      to Dawn and then made a police report. Owen County Sheriff’s Department

      Deputy Darin Crum (“Deputy Crum”) interviewed L.C., Anna, and other

      family members as part of the investigation. Also in February 2012, a trained

      child forensic interviewer interviewed L.C.


[8]   On May 30, 2012, the State charged Truesdale with two counts of Sexual

      Misconduct with a Minor, as Class B felonies (Counts 1 and 2); one count of

      Sexual Misconduct with a Minor, as a Class C felony (Count 3); and three

      counts of Child Seduction, as Class D felonies (Counts 4 through 6).5


[9]   On August 29, 2014, Truesdale filed with the trial court a notice of intent to

      offer evidence that L.C. made a prior false accusation of sexual abuse.

      Truesdale also filed a motion in limine, seeking to exclude a statement

      Truesdale made to Anna that he had engaged in sexual activity with L.C. The

      trial court first heard evidence and argument on the motions on October 31,




      5
        In Counts 1, 2, and 3, the State alleged that Truesdale performed oral sex on L.C., caused L.C. to perform
      oral sex on him, and fondled L.C., respectively, when she was fourteen and fifteen years of age. In Counts 4
      through 6, the State alleged that Truesdale engaged in the same acts when L.C. was between sixteen and
      eighteen years of age.

      Court of Appeals of Indiana | Memorandum Decision 60A01-1503-CR-104 | November 20, 2015         Page 5 of 19
       2014 and held a second hearing on November 26, 2014. The court then denied

       both motions.


[10]   On January 22 and 23, 2015, a jury trial was held, at the conclusion of which

       the jury found Truesdale guilty of all charges. On February 23, 2015, the court

       sentenced Truesdale to an aggregate term of thirty years in the Indiana

       Department of Correction, with five years suspended to probation. Truesdale

       now appeals his convictions.



                                 Discussion and Decision
                                     Prior False Accusation
[11]   Truesdale first argues that the trial court erred in excluding evidence that L.C.

       made a prior false accusation of sexual abuse.


[12]   Under Indiana Evidence Rule 412, commonly known as the Rape Shield Rule,

       evidence of a victim’s or witness’s prior sexual conduct is generally

       inadmissible, subject to a few delineated exceptions. Evidence that a

       complaining witness made prior false accusations of rape does not, however,

       constitute prior sexual conduct under Rule 412. State v. Walton, 715 N.E.2d
824, 826 (Ind. 1999). Because such evidence is offered for impeachment

       purposes to show the complaining witness previously made false accusations of

       sexual misconduct, the evidence is more properly understood as verbal, not

       sexual, conduct. Id. at 826-27.




       Court of Appeals of Indiana | Memorandum Decision 60A01-1503-CR-104 | November 20, 2015   Page 6 of 19
[13]   Evidence of prior false accusations of sexual misconduct may be admitted if (1)

       the complaining witness admits he or she made a prior false accusation, or (2)

       the accusation is demonstrably false. Id. at 828 (citing Stewart v. State, 531
N.E.2d 1146, 1149 (Ind. 1988.) “Prior accusations are demonstrably false

       where the victim has admitted the falsity of the charges or they have been

       disproved.” Candler v. State, 837 N.E.2d 1100, 1103 (Ind. Ct. App. 2005), reh’g

       denied. Generally, where the admission of evidence is predicated on a factual

       determination by the trial court, we review the court’s ruling under a clearly

       erroneous standard. Id.


[14]   In this case, L.C. did not admit to making a prior false accusation of sexual

       abuse.6 Truesdale submitted as an offer of proof Anna’s deposition testimony

       that L.C. accused a neighbor of improperly touching her when she was

       approximately seven or eight years old. Anna testified that L.C. later admitted

       the allegation was a lie and apologized to Anna for lying about it. Anna

       thought some investigation occurred, but was unsure of which authorities were

       involved. Anna also stated that as a result of L.C.’s allegation, the family

       attended therapy sessions together.




       6
         L.C. admitted to having indirect knowledge through other family members that she made a prior accusation
       of sexual abuse as a young child. But L.C. did not have direct memory of the incident, any subsequent
       report, or counseling sessions she attended afterwards. Nor did L.C. admit that the prior allegation was false.
       To the contrary, family members told L.C. that the therapist who L.C. saw at the time “felt like something
       had happened to [L.C.] when [she] was younger” but thought she “was just suppressing it.” (Exhibit 3, 18.)

       Court of Appeals of Indiana | Memorandum Decision 60A01-1503-CR-104 | November 20, 2015           Page 7 of 19
[15]   In response, the State introduced testimony from Sonya Seymour, a local office

       director for the Department of Child Services (“DCS”), whose search of DCS’s

       statewide database yielded no abuse reports involving L.C. during the relevant

       time period. Dan McBride, an investigator for the Owen County Prosecutor’s

       Office, also testified that he did not find any Hendricks County7 law

       enforcement reports involving sexual abuse allegations made by L.C. during

       that time frame. The State also offered prospective testimony from L.C.’s

       father, Steve, that the therapist L.C. saw after the prior allegation “indicated to

       him that [the therapist] felt like something had happened to [L.C.], but [L.C.]

       was not forthcoming about what and [the therapist’s] ability to help her as a

       result of that was limited.” (Tr. 70.)8 The trial court accepted the proffered

       statement by agreement of the parties. At the conclusion of the hearing, the

       court held that Truesdale’s evidence of L.C.’s prior allegation should be

       excluded, finding simply “I’m not even sure it was made.” (Tr. 75.)9


[16]   Here, Anna’s testimony did not establish when, whether, and to whom L.C.’s

       alleged prior accusation was made. There were no DCS or police reports of the

       alleged abuse. Moreover, there was conflicting testimony as to whether L.C.




       7
           The family lived in Hendricks County at the time of the alleged molestation.
       8
        Steve was not present at the hearing because the State thought the hearing was limited to a different issue
       and had not subpoenaed Steve to testify about the prior accusation. The defense agreed to the admission of
       Steve’s statement, as summarized by the prosecuting attorney, rather than recess to call Steve to testify.
       9
         At trial, Truesdale failed to make an offer of proof regarding the prior false accusation. After resting his
       case, Truesdale moved to re-open his case-in-chief and make an offer of proof consisting of Anna’s testimony
       and the evidence previously presented at the pre-trial hearings. The State did not object. The court granted
       the motion, then excluded the evidence of the alleged prior false accusation.

       Court of Appeals of Indiana | Memorandum Decision 60A01-1503-CR-104 | November 20, 2015           Page 8 of 19
       lied about the allegation or merely was not “forthcoming” about the details.

       Based on this evidence, Truesdale failed to show that L.C. made a prior

       allegation, disavowed a prior allegation, or that the allegation was

       demonstrably false. See Fugett v. State, 812 N.E.2d 846, 849-50 (Ind. Ct. App.

       2004) (holding that trial court did not err in excluding evidence that child

       molesting victim made a prior false allegation where there was conflicting

       testimony about the prior allegation and no police report of it).


[17]   The trial court did not err in excluding Truesdale’s evidence that L.C. allegedly

       made a prior false accusation of sexual abuse.


                                      Truesdale’s Statement
[18]   Truesdale next contends that the trial court erred in denying his motion in

       limine and abused its discretion in admitting at trial his statement to Anna that

       he had sexual contact with L.C.


[19]   A trial court’s ruling upon a motion in limine is not reviewable upon appeal.

       Akins v. State, 429 N.E.2d 232, 237 (Ind. 1981). The purpose of a motion in

       limine is not to obtain a final ruling upon the admissibility of evidence. Id.

       Harmful error, if any, occurs when the questioned evidence is admitted at trial,

       not when the motion in limine is denied. Id. To preserve an error in the

       admission of evidence previously challenged in a motion in limine, a proper

       objection must be entered at the time the evidence is offered. Id.


[20]   A trial court’s decision to admit or exclude evidence is reviewed for an abuse of

       discretion. Remy v. State, 17 N.E.3d 396, 399 (Ind. Ct. App. 2014), trans. denied.
       Court of Appeals of Indiana | Memorandum Decision 60A01-1503-CR-104 | November 20, 2015   Page 9 of 19
       A trial court abuses its discretion when its decision is clearly against the logic

       and effect of the facts and circumstances before it or when the court has

       misinterpreted the law. Id.


[21]   Relevant evidence is generally admissible. Ind. Evidence Rule 402. However,

       the court may exclude relevant evidence if its probative value is substantially

       outweighed by unfair prejudice to a party. Evid. R. 403. Under Rule 404(b),

       evidence of a crime, wrong, or other act is not admissible to prove a person’s

       character in order to show that on a particular occasion the person acted in

       accordance with the character. Evid. R. 404(b)(1). However, this evidence

       may be admissible to prove “motive, opportunity, intent, preparation, plan,

       knowledge, identity, absence of mistake, or lack of accident.” Evid. R.

       404(b)(2). Rule 404(b) “is designed to prevent the jury from assessing a

       defendant’s present guilt on the basis of his past propensities, the so called

       ‘forbidden inference.’” Hicks v. State, 690 N.E.2d 215, 218-19 (Ind. 1997).


[22]   At trial, the State asked Anna about certain statements Truesdale made to her

       after L.C. reported the abuse to police. Anna testified that during a phone call

       she confronted Truesdale and asked him whether he did it, and why. When the

       State asked about Truesdale’s response, Truesdale objected:

               I’m going to object, Judge, based upon a prior motion filed in this
               case. I believe its [sic] 404(b). The evidence – evidence of
               uncharged misconduct and it is evidence that is outside the scope
               of the accusations herein. The testimony – the prospective
               testimony that this witness is going to make I’m making my



       Court of Appeals of Indiana | Memorandum Decision 60A01-1503-CR-104 | November 20, 2015   Page 10 of 19
                  contemporaneous objection based upon a prior record in this – in
                  this Court.


       (Tr. 250.) In response, the State asked that the court “incorporate all of our

       earlier arguments and positions” raised in previous filings and hearings. (Tr.

       250.) The trial court then overruled the objection and admitted Anna’s

       testimony that “he said something did happen, but you need to talk to [L.C.]

       about it.” (Tr. 252.)


[23]   Prior to trial, Anna’s statements and testimony about Truesdale’s admission

       were contradictory. During a February 2012 interview with Deputy Crum,

       Anna stated that Truesdale admitted that he had sexual contact with L.C., but

       they did not have sexual intercourse and the contact only occurred after L.C.

       turned eighteen years old. Then during a 2013 deposition, Anna testified that

       Truesdale admitted he “messed around” sexually with L.C., but did not have

       intercourse. (Exhibit A, 73.) However, Anna specifically testified that

       Truesdale did not say it was after L.C. was eighteen.10




       10
            Anna’s deposition testimony in answer to the State’s questions was as follows:
                Q.         Well, I had written down here that you told [Deputy Crum] that Larry admitted to
                           you that he had had sexual relations with . . [. . . ] . . [L.C.] but that it happened after
                           she was eighteen.
                A.         Okay. Now I don’t know how old she was, and I told [Deputy Crum] the same
                           thing. I don’t know how old she was.
                           [. . . .]
                Q.         What did he tell you about it?
                A.         He told me on the phone that day that there was no sex. They did not have sex.
                           They never had sex.
                Q.         Sexual intercourse you mean?

       Court of Appeals of Indiana | Memorandum Decision 60A01-1503-CR-104 | November 20, 2015                 Page 11 of 19
[24]   The basis of Truesdale’s motion in limine was that if Truesdale admitted only

       to having sexual contact with L.C. after L.C. was eighteen years old, the

       evidence was either irrelevant or relevant but extremely prejudicial. At the

       hearing on the motion, Truesdale also argued that any such admission would

       be inadmissible under Rule 404(b) if only offered to show his propensity to

       commit the charged crimes.


[25]   At trial, Truesdale raised a Rule 404(b) objection based upon the record

       previously developed in response to the motion in limine. But Anna’s trial

       testimony made no reference to L.C.’s age. At trial, she attributed to Truesdale

       only the vague statement that “something did happen” without further

       qualification. Anna’s trial testimony thus did not raise the Rule 404(b) issue

       Truesdale identified in the motion in limine hearing, which was also the basis

       for his trial objection.


[26]   After the statement was admitted, the State questioned Anna about her

       previous statements, including that Truesdale only admitted to sexual activity




             A.          They had messed around.
             Q.          Okay.
             A.          That was the words he used. Messed around.
                         [. . . .]
             Q.          Did he tell you how old she was when he messed around with [L.C.]?
             A.          No, he did not.
             Q.          Okay. So he didn’t say that it was after she was eighteen?
             A.          No, he didn’t. We had not really talked . . discussed anything, and he won’t talk to
                         me about any of it.
       (Exhibit A, 72-73.)

       Court of Appeals of Indiana | Memorandum Decision 60A01-1503-CR-104 | November 20, 2015         Page 12 of 19
       with an adult L.C. But Truesdale did not object to this line of questioning. “It

       is well recognized that, generally, to preserve error, the party needs to either

       make an appropriate proffer of the evidence at trial or an objection thereto.”

       State v. Luna, 932 N.E.2d 210, 213 (Ind. Ct. App. 2010). Anna eventually

       testified again that the substance of Truesdale’s statement to her was that “yes,

       things had happened” and that “things” meant “non-sexual intercourse sexual

       activity.” (Tr. 255.)


[27]   Based on this record, we cannot say the trial court abused its discretion in

       admitting Truesdale’s vague statement that “something did happen,” where (1)

       the contemporaneous 404(b) objection at trial was based on an issue not raised

       by the trial testimony, (2) Truesdale did not make an offer of proof at trial to

       discern whether Anna’s testimony that day would raise the 404(b) issue, and (3)

       Truesdale failed to object when the objectionable content was later raised.


                              Improper Vouching Testimony
[28]   Truesdale next contends that the trial court erred in admitting testimony by a

       State’s witness in violation of Indiana Evidence Rule 704(b), which provides:

               Witnesses may not testify to opinions concerning intent, guilt, or
               innocence in a criminal case; the truth or falsity of allegations;
               whether a witness has testified truthfully; or legal conclusions.


       Such testimony invades the province of the jury in determining the credibility of

       the witnesses and the weight of the evidence. Gutierrez v. State, 961 N.E.2d
1030, 1034 (Ind. Ct. App. 2012).


       Court of Appeals of Indiana | Memorandum Decision 60A01-1503-CR-104 | November 20, 2015   Page 13 of 19
[29]   Despite L.C. being an adult at the time of trial, the State called Whitney

       Mallow (“Mallow”), a trained child forensic interviewer, to testify regarding her

       February 2012 interview with L.C. (Tr. 318-19.) The State elicited the

       following testimony:


               Q:      Did you – did [L.C.], during your interview with her, seem
                       to be firmly based in reality?


               A:      Yes.


               Q:      Did you observe anything during your interview with her
                       to indicate that she was not firmly based in reality?


       (Tr. 321.) Truesdale then objected to the testimony based on Rule 704(b). The

       court overruled the objection, and Mallow responded “No.” (Tr. 322.)                          The

       State then asked: “Did you observe any signs or any indications during your

       interview with [L.C.] that she was coached or influenced to provide her account

       of sexual abuse?” (Tr. 323.) Over Truesdale’s objection that the State’s

       question sought to bolster L.C.’s credibility, the trial court allowed Mallow’s

       response: “No.” (Tr. 323.) Finally, the State asked whether Mallow learned

       anything during the interviews “that was inconsistent with [L.C.’s] assertion of

       sexual abuse[.]” (Tr. 323.) Truesdale again objected, and Mallow responded:

       “Not to the best of my recollection.” (Tr. 324.)


[30]   In the past, Indiana permitted some form of vouching of child witness

       testimony in child molestation cases. See Hoglund v. State, 962 N.E.2d 1230,

       1233-34 (Ind. 2012) (discussing Lawrence v. State, 464 N.E.2d 923 (Ind. 1984)),

       Court of Appeals of Indiana | Memorandum Decision 60A01-1503-CR-104 | November 20, 2015   Page 14 of 19
       reh’g denied. The justification for vouching testimony in these cases was that a

       child’s capacity to accurately describe sexual contact with an adult was

       automatically an issue, whether or not the opponent attempted to impeach the

       child on the basis of a lack of capacity. Lawrence, 464 N.E.2d at 925. Thus,

       Lawrence permitted some accrediting of the child witness’s testimony, as long as

       the vouching witness’s opinions did “not take the direct form of ‘I believe the

       child’s story’, or ‘In my opinion the child is telling the truth.’” Id.


[31]   Following the adoption of the Indiana Rules of Evidence, however, the Court

       in Hoglund expressly overruled Lawrence, holding that certain expert testimony

       that was “an indirect but nonetheless functional equivalent of saying the child is

       ‘telling the truth’” violated Rule 704(b). Hoglund, 962 N.E.2d at 1236. After

       Hoglund, subsequent decisions from this Court held that expert testimony about

       whether a child victim was coached violated Rule 704(b); however, this Court

       held that general testimony about the signs and indicators of coaching and the

       presence or absence of those signs in the child victim nevertheless preserved the

       ultimate credibility issue for the jury. See Kindred v. State, 973 N.E.2d 1245,

       1258 (Ind. Ct. App. 2012), trans. denied; Archer v. State, 996 N.E.2d 341, 349

       (Ind. Ct. App. 2013), trans. denied; Bean v. State, 15 N.E.3d 12, 20 n.5 (Ind. Ct.

       App. 2014), trans. denied.11




       11
            The State cited both Archer and Bean at trial.


       Court of Appeals of Indiana | Memorandum Decision 60A01-1503-CR-104 | November 20, 2015   Page 15 of 19
[32]   During the pendency of this appeal, however, our supreme court expressly

       overruled Kindred and Archer, holding that the “subtle distinction” between

       whether a child has or has not been coached and whether a child did or did not

       exhibit signs of coaching was “insufficient to guard against the dangers that

       such testimony will constitute impermissible vouching as we expressed in

       Hoglund.” Sampson v. State, No. 87S01-1410-CR-684, slip. op. at 9 (Ind. July 30,

       2015) (opinion certified Sept. 18, 2015). However, the court in Sampson also

       held that such testimony may be appropriate where the defendant has “opened

       the door.” Slip op. at 9.12


[33]   In their briefs, both parties discuss Hoglund and related cases, but we fail to see

       their relevance. L.C. was nineteen years old at the time she disclosed the abuse

       and twenty-two years old when she testified at trial. Thus, the underlying

       justification for the admissibility of vouching testimony in a child sexual abuse

       case (that is, the unique credibility issues raised by a child’s capacity to testify

       about sexual contact with an adult) is not present here.


[34]   Moreover, even if the exception applied, Mallow’s testimony as to whether

       L.C. seemed “firmly based in reality” and exhibited signs of coaching runs

       afoul of our supreme court’s decisions in Hoglund and Sampson. These cases




       12
         Under the principle of opening the door, “where one party introduces evidence of a particular fact, the
       opposing party is entitled to introduce evidence in explanation or rebuttal thereof, even though the rebuttal
       evidence otherwise would have been inadmissible.” Sampson, slip op. at 9 n.4. Evidence relied upon to open
       the door must leave the trier of fact with a false or misleading impression of the facts related. Beauchamp v.
       State, 788 N.E.2d 881, 896 (Ind. Ct. App. 2003).

       Court of Appeals of Indiana | Memorandum Decision 60A01-1503-CR-104 | November 20, 2015          Page 16 of 19
       both hold that expert testimony that directly or indirectly comments on the

       truthfulness of a child witness in a child sexual abuse case is inadmissible under

       Rule 704(b). And although the State contends that Truesdale “opened the

       door” to credibility-bolstering testimony by asking L.C. about her “very bad

       emotional state” at the time she disclosed the abuse (Tr. 154), L.C.’s admission

       that she was depressed, anxious, and experiencing suicidal thoughts did not

       “open the door.” By this line of questioning, Truesdale did not leave a false or

       misleading impression that L.C. was coached or delusional. See Hamilton v.

       State, No. 65A04-1412-CR-592, slip op. at 10 (Ind. Ct. App. Sept. 9, 2015)

       (defendant’s act of “[m]erely asking the witnesses whether they had been told

       what to say is not equivalent to presenting evidence that they had been told

       what to say, or creating a false impression in the jury that they had been”),

       petition for reh’g filed (opinion not yet certified). The trial court thus abused its

       discretion in admitting Mallow’s indirect vouching testimony.


[35]   Nevertheless, the State contends that any error in admitting Mallow’s testimony

       was harmless in light of the “powerful” evidence of Truesdale’s guilt.

       (Appellee’s Br. 22.) Errors in the admission of evidence are generally

       disregarded as harmless error unless they affect the substantial rights of a party.

       Hoglund, 962 N.E.2d at 1238. In determining whether a defendant’s substantial

       rights have been affected, we look to the evidence’s probable impact on the fact

       finder. Id. The improper admission of evidence is harmless “if the conviction is

       supported by substantial independent evidence of guilt satisfying the reviewing




       Court of Appeals of Indiana | Memorandum Decision 60A01-1503-CR-104 | November 20, 2015   Page 17 of 19
       court there is no substantial likelihood the challenged evidence contributed to

       the conviction.” Id.


[36]   Apart from Mallow’s brief testimony, L.C. testified in detail and at length about

       the pattern of sexual abuse she suffered throughout her teenage years.

       Moreover, Anna substantially corroborated L.C.’s accounts of specific incidents

       of conduct, such as the frequent massages, the time Anna discovered Truesdale

       was behind locked doors with L.C., Truesdale’s habit of walking into the

       bathroom while L.C. was bathing, and the incident during which Anna saw

       Truesdale inappropriately kissing L.C.’s stomach. Multiple family members,

       including Anna and Hefley, were concerned enough about Truesdale’s behavior

       to ask L.C. whether he had an inappropriate relationship with her. There was

       substantial independent evidence of Truesdale’s guilt.


[37]   Furthermore, Truesdale cross-examined Mallow about her experience with

       forensic interviews of older children and adults, which allowed the jury to

       consider Mallow’s testimony in light of her more limited experience with young

       adults. As a child forensic interviewer, Mallow’s testimony about an adult’s

       credibility thus likely had minimal impact on the jury. And because L.C.

       testified as an adult, the jury was able to assess her credibility as any other

       witness.


[38]   Because there was substantial independent evidence of Truesdale’s guilt and we

       are satisfied there was no substantial likelihood the testimony contributed to the




       Court of Appeals of Indiana | Memorandum Decision 60A01-1503-CR-104 | November 20, 2015   Page 18 of 19
       conviction, the trial court’s admission of improper vouching testimony was

       harmless error.



                                              Conclusion
[39]   The trial court properly excluded evidence that L.C. allegedly made a prior

       false accusation. The trial court did not abuse its discretion in admitting

       Truesdale’s statement to his wife that he had sexual contact with the victim.

       And although the trial court abused its discretion in admitting improper

       vouching testimony of a forensic child interviewer, the error was harmless.


[40]   Affirmed.


       Baker, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 60A01-1503-CR-104 | November 20, 2015   Page 19 of 19